                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


 ROSALINDA HERNANDEZ,                            )
                                                 )
         Plaintiff,                              )
                                                 )
                v.                               )      Civil No. 3:19-cv-00337-FDW
                                                 )
                                                 )
 ANDREW SAUL,                                    )
 Commissioner of Social Security,                )
                                                 )
         Defendant.                              )


                                                ORDER


       THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A), Doc. No. 25, filed on

September 10, 2020. Having reviewed the motion, supporting materials, memorandum in support,

and the case file the Court determines that the motion should be GRANTED and Plaintiff should

be awarded an attorney’s fee under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),

in the amount of $6,700.00

       IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A), (Doc. No. 25), is GRANTED, to the extent that the Court will

award attorney fees in the amount of $6,700.00, and that pursuant to Comm’r of Soc. Sec. v.

Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award will first be subject to offset of any debt

Plaintiff may owe to the United States. The Commissioner will determine whether Plaintiff owes

a debt to the United States. If so, the debt will be satisfied first, and if any funds remain, they will

be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of




          Case 3:19-cv-00337-FDW Document 27 Filed 09/15/20 Page 1 of 2
the Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt, the

government will exercise its discretion and honor an assignment of EAJA fees and pay the awarded

fees directly to Plaintiff’s counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall

be filed.

        IT IS SO ORDERED.



                                        Signed: September 14, 2020




            Case 3:19-cv-00337-FDW Document 27 Filed 09/15/20 Page 2 of 2
